DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 19, 2021, has been received and entered.
Claims 1-62, 70, and 72 are canceled.  Claims 78-80 are new.
Claims 63-69, 71, and 73-80 are pending and examined on the merits.

Drawings
The drawings were received on January 19, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-69, 71, and 73-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claim 63 has been amended to include a second step of “spiking said culture of plurality of microbiota samples with an isotope-labelled standard, which comprises a microbiota from a given human, soil, or animal microbiota sample labelled with an isotope.”  This step is not supported by the specification as filed.  Though there is support for spiking a culture of microbiota samples with an isotope-labelled standard, there is no support that this isotope-labelled standard (which is used to spike the culture) comprises a microbiota from a given human, soil, or animal microbiota sample labelled with an isotope.  The Examiner has reviewed the specification for support of the amendment, including paragraphs [0011], [0057], [0059], [0064]-[0065], and [0096] asserted by Applicant as providing support for the amendments to claim 63.  
Paragraph [0011] of the specification refers to an isotope-labelled standard but does not define the standard.  Paragraph [0057] of the specification discloses labelling protein of a microbiota sample by exposing a first microbiota sample to an enriched medium, and culturing the exposed first microbiota sample to obtain a labelled microbiota sample, wherein in some embodiments, the enriched medium may be an isotope enriched medium.  Paragraph [0059] teaches that the method may involve characterizing the labelled microbiota sample by performing a metaproteomic analysis of the labelled microbiota sample.  Paragraphs [0057] and [0059] do not teach spiking the first microbiota sample with a microbiota that is labelled with an isotope; instead, an isotope enriched medium is used.  Paragraph [0064] describes a method of performing a compositional analysis of a second microbiota sample that involves using a labelled microbiota sample as a labelled standard to perform composition analysis of a second microbiota 
Additionally, paragraphs [0070] and [0075] of the specification disclose spiking microbiota culture samples with an isotope labelled standard “corresponding to a given microbiota sample.”  However, there is no teaching in those paragraphs that this isotope labeled standard comprises a labelled microbiota (isotope labelled microbiota).  More specifically, there is no teaching in those paragraphs that the isotope labelled standard comprises a microbiota from a given human, soil, or animal microbiota sample labelled with an isotope (as recited in claim 63).  
Furthermore, the experimental work described in the specification do not support that the isotope labeled standard used to spike any culture of microbiota sample, comprises a microbiota labeled with an isotope.  Experiment 2 on page 30 (paragraph [00104]) discloses that SILAMi proteomes were spiked into different amounts of unlabeled human gut metaproteome samples.  In this case, there is no teaching that the unlabeled human gut metaproteome samples are in culture, and there is also no teaching that the SILAMi proteomes are isotope-labelled microbiota.  Also, Example 1 on page 31 discloses that proteomes extracted from each microbial culture (of unlabeled intestinal microbiota) were spiked with the labelled SILAMi reference and analyzed by mass spectrometry.  In this case, the culture itself was not spiked (instead, proteomes were 
While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically the spiking of the culture of a plurality of microbiota samples with an isotope-labeled standard (which comprises a microbiota from a given human, soil, or animal microbiota sample labelled with an isotope) as recited in claim 63, is not fully described in the instant specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Response to Arguments
Applicant’s arguments, filed January 19, 2021, with respect to the objection of the drawings, the objection of claims 70, 71, and 74-77, the rejections under 35 U.S.C. 112(b) of claims 73, 74, 76, and 77, the rejection under 35 U.S.C. 112(a) of claim 74, the rejection under 35 U.S.C. 101 of claims 63-77, the rejection under 35 U.S.C. 102(a)(1) of claims 63-66, 68, 69, and 73 as being anticipated by Goodman, the rejection under 35 U.S.C. 103 of claims 67 and 72 as being unpatentable over Goodman further in view of Verberkmoes, and the rejection under 35 U.S.C. 103 of claims 70, 71, and 74-77 as being unpatentable over Goodman and Verberkmoes in further view of Pan, have been fully considered and are persuasive.  The objection of the claims has been rendered moot by the cancelling of claim 70.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendments to claims 63, 73, 74, 76, and 77.  The rejection under 35 U.S.C. 112(a) has been overcome by the amendment to claim 74.  The rejection under 35 U.S.C. 101 has been overcome by the amendment to claim 63 – in particular, the ‘additional 
However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to the claims.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651